Exhibit 16(4)(i): Flexible Premium Deferred Combination Variable and Fixed Annuity Contract (VR-IA-4035(2017)) Voya Retirement Insurance and Annuity Company [Windsor, Connecticut] [Customer Service P.O. Box 10450 Des Moines, Iowa 50306-0450 699 WALNUT ST STE 1350 DES MOINES IA 50309-3942] [1-888-854-5950] Important terms and definitions used in this Contract appear on page 5. Contract Number Initial Premium [R123456] [$10,000.00] Annuitant Age of Annuitant Sex of Annuitant [Thomas J. Doe] [55] [Male] Owner/Joint Owner Age of Owner/Joint Owner Residence State [John Q. Doe] [35] [Connecticut] Contract Date Issue State [January 1, 2018] [Connecticut] Separate Account [Variable Annuity Account B] FLEXIBLE PREMIUM DEFERRED COMBINATION VARIABLE AND FIXED ANNUITY CONTRACT In this Contract “you” or “your” refers to the Owner shown above. “We”, “our”, “us” or the “Company” refers to Voya Retirement Insurance and Annuity Company. READ THIS CONTRACT
